Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: page 21, lines 23-24 mentions “connecting bridge 6C” however this reference number could not be located in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinberger et al. US 20190393640 A1.
	In reference to claim  1, Steinberger teaches an elongated busbar board (fig. 1) for connection of devices (11; fig. 7, 8) to a power busbar system, comprising:  a front side touch protection cover plate (2; fig. 1) including touch protection cover plate segments (4-1, 4-2, 4-3; fig. 1) made of an electrically insulating material ([0110], lines 5-8 mentions 2 is made of plastic material) and having feedthrough openings (7) for electrical connection contacts of devices (see fig. 7, 8) to be connected to the elongated busbar board (4), wherein the touch protection cover plate (2) is adapted to cover one or more power busbars (6-1, 6-2, 6-3; fig. 2) made of an electrically conductive material having contact openings (5; fig. 2) lying directly beneath the feedthrough openings (7) of the touch protection cover plate segments; and a touch protection base plate (3; fig. 2) connected to said touch protection cover plate (2) and including touch protection base plate segments (segments of 3 where 6-1, 6-2, 6-3 are mounted to.  See fig. 2) made of the electrically insulating material ([0110], lines 5-8 mentions 3 is made of plastic material) and adapted to cover the one or more power busbars enclosed by the elongated busbar board (1) from behind, wherein a thermal expansion difference caused by different thermal expansion coefficients of the electrically insulating material and of the electrically conductive material is compensated by thermal compensation elements (A; image below). 

    PNG
    media_image1.png
    844
    873
    media_image1.png
    Greyscale


	In reference to claim  3, Steinberger teaches wherein each touch protection cover plate segment is mechanically connected to an associated touch protection base plate segment (see fig. 1) of the same length to provide a busbar board segment of the elongated busbar board or wherein the touch protection cover plate segments and an associated touch protection base plate segment overlap at least partially.
In reference to claim 9, Steinberger teaches wherein the contact openings of the one or more power busbars are spaced apart from each other equidistantly in a predefined spacing grid (see fig. 2), and wherein the feedthrough openings of the touch protection cover plate segments are spaced apart from each other in the same predefined spacing grid as the contact openings of the one or more power busbars (see fig. 1, 2).
In reference to claim 11, Steinberger teaches wherein the elongated busbar board is configured to be attached to a mounting plate (25; fig. 17A) or to a mounting frame (23; fig. 15A).
In reference to claim 12, Steinberger teaches comprising several of the one or more power busbars (see fig. 2), in which the several power busbars are elongated, are arranged in parallel and are contactable by means of associated feed-in plugs (11; fig. 7) to provide a power feed-in.
In reference to claim  13, Steinberger teaches wherein the one or more power busbars (see fig. 2) arranged within the elongated busbar board  comprise each a U-shaped cross profile (see U-shape of B; image below) with sidewalls (left and right sidewall leg of the busbar) facing each other and the sidewalls are connected with each other by means of a connecting bridge (front face of the busbar, see D; image below), which comprises the contact openings (5) for insertion of resilient electrical connection contacts (13-1 through 13-3; fig. 7) of a device (11; fig. 7) to be connected to said elongated busbar board from the front side.

    PNG
    media_image2.png
    818
    783
    media_image2.png
    Greyscale

In reference to claim 14, Steinberger teaches wherein the elongated busbar board  is configured to be attached mechanically to counter-contours of the mounting frame or to counter-contours of the mounting plate by means of one or more of bracket elements, angled elements, adapter elements and latching elements (17-1 through 17-4 fig. 12 is seen to be equivalent to the claimed “one or more of bracket elements, angled elements, adapter elements and latching elements”).
In reference to claim  15, Steinberger teaches wherein the power feed-in plugs (13-1 through 13-3) which are provided for the feed-in of electrical power into the one or more power busbars (6) enclosed by the elongated busbar board (4) are integrated in a multipole (i.e. the multiple contacts 13-1 through 13-3 of 11) feed-in plug module (body of 11).
In reference to claim 16, Steinberger teaches wherein the elongated busbar board is configured to be connectable without using a mechanical tool to corresponding counter-contours of the mounting plate or of the mounting frame (the busbar board can mount to 23 without a tool).  
In reference to claim 17, Steinberger teaches further comprising an elongated shape, wherein wiring combs or other extension elements (24-1 through 24-4; fig. 16) are attachable to one or both long sides of the elongated busbar board (viewing the back of 3 of the busbar board as a long side).
In reference to claim  18, Steinberger teaches a control cabinet (29; fig. 20A) with a control cabinet housing (housing of 29) which comprises at least one mounting plate (25) and/or at least one mounting frame (23; see [0132] which mentions that the rear of the switch cabinet housing 29 has fasteners 10 for fastening directly to a mounting rail 23) used for mounting at least one or more elongated busbar boards according to claim 1.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Steinberger et al. US 20190393640 A1.
	In reference to claim  2, Steinberger substantially teaches the invention as claimed.
	However Steinberger does not teach wherein the one or more power busbars are made of an electrically conductive metal having a thermal expansion coefficient being lower than the thermal expansion coefficient of the electrically insulating material of the touch protection cover plate segments and of the touch protection base plate segments.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Selecting a material for the electrically conductive metal of the one or more power busbars and the electrically insulating material of the touch protection plate segments to arrive at the result of claim 2 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the material of the one or more power busbars and touch protection plate segments.  The touch protection plate segments still hold the busbars and provides safety by reducing the chance of a user accidentally touching the busbar.
 

 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steinberger et al. US 20190393640 A1 in view of Figure 5 of Steinberger 20190393640.
	In reference to claim  6, Steinberger substantially teaches the invention as claimed.
However Steinberger does not teach teaches comprises at its distal ends lateral busbar board segments surrounding a predetermined number of intermediate busbar board segments.
Figure 5 of Steinberger teaches at its distal ends lateral busbar board segments (27; fig. 5) surrounding a predetermined number of intermediate busbar board segments (26 and 23; fig. 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Figure 5 of Steinberger in order to increase the number of devices that can be connected to the busbar system.
 

Allowable Subject Matter
Claims 4, 5, 7, 8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         10/19/2022